Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of  identifying a pool of units of a client application that satisfy one or more targeting rules associated with a primary unit; determining, whether a first metric for a first unit of the pool of units satisfies one or more target criteria associated with the primary unit; and in response to determining that the first metric satisfies the one or more target criteria, selecting the first unit of the pool of units as a target unit for the primary unit, which is a process that can be perform in the mind.  More specifically, the steps of “identifying”, “determining” and “selecting” in the context of the claim encompass observing, analyzing and/or making a judgment/decision in the mind, therefore, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the determination step being performed by a computer processing device.  The determination step is recited so generically such that it amounts no more than mere instructions to apply the exception using or on a generic computing system. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of performing a determination step by a computer processing device amounts to no more than linking the use of the abstract idea to a particular technology environment and does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As to claims 2-9, these claims (i.e. the receiving, replacing, adding, assigning and generating of unit(s) and/or pool of units are treated as analyzing a problem or categorizing data with or based on different/additional parameters) are rejected with the same rationale as claim 1 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 9-10, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,189,280 to Park et al. (hereafter Park).
Park was cited in Applicant’s IDS filed on 4/7/20.

As to claim 1, Park teaches the invention as claimed including a method, comprising:
identifying a pool of units of a client application that satisfy one or more targeting rules associated with a primary unit, wherein the pool of units comprises a subset of a total number of units of the client application [object(s), movement events of the object(s) or current location of the objects within a particular distance of a target object of a spatial region handled by a processing node for an application, col. 4, line 51-col. 5, line 12]; 
determining, by a computer processing device, whether a first metric for a first unit of the pool of units satisfies one or more target criteria associated with the primary unit [any one of “all of the objects” within particular distance of the target object, col. 5, lines 9-12; col. 6, line 66-col. 7, line 3]; and 
in response to determining that the first metric satisfies the one or more target criteria, selecting the first unit of the pool of units as a target unit for the primary unit [any one of “all of the objects” within particular distance of the target object within a region handled by a 

As to claim 4, Park teaches the invention as claimed including wherein the first metric corresponds to a virtual distance between the first unit of the pool of units and the primary unit [computerized representation or calculated distance among objects, col. 6, lines 19-36].  

As to claim 6, Park teaches the invention as claimed including receiving a new unit to be added to the client application;  - 24 -determining whether the new unit satisfies one or more rules associated with the pool of units; and in response to determining that the new unit satisfies the one or more rules associated with the pool of units, adding the new unit to the pool of units [new events or object related movement events being partitioned among processing nodes based on predefined spatial region, col. 1, lines 33-34; col. 4, lines 22-29 and 41-64; col. 5, line 35-col. 6, line 37].  

As to claim 7, Park teaches the invention as claimed including receiving a new unit to be added to the client application; determining whether the new unit satisfies one or more rules associated with the pool of units; and in response to determining that the new unit does not satisfy the one or more rules associated with the pool of units, generating a new pool of units for the new unit [new events or objected related movement events being partitioned among processing nodes based on predefined spatial region such that an object’s relationship with respective processing node are updated as object moved across regions, hence in the perspective 

As to claim 9, Park teaches the invention as claimed including wherein the client application comprises at least one of a video game application, a navigation application, a social media application, or an autonomous vehicle application [col. 1, line 43-col. 2, line 3].

As to claims 10, 13 and 15, Park teaches the method of tracking units as claimed in claims 1, 4 and 6, therefore, Park teaches the system for implementing the method.  Furthermore, Park teaches a memory [memory/storage, 808, 810, 812 and 818, Fig. 8].

As to claims 17 and 20, these claims are rejected for the same reason as claims 1 and 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 8, 11-12, 14, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 10 and 17 above, and further in view of US Patent 7,181,690 to Leahy et al. (hereafter Leahy).

As to claim 2, Park does not specifically teach determining whether a second metric for a second unit of the pool of units satisfies the one or more target criteria associated with the primary unit; and in response to determining that the second metric satisfies the one or more target criteria, replacing the first unit of the pool of units with the second unit of the pool of units as the target unit [communication with in range avatars within a room are narrowed down or filter based on various factors in addition to proximity such as whispering to a specific user over another instead of “talking”/disseminating text typed by the user to others nearest to him/her, as well as user applied filter(s) based on other variables (i.e. a user’s choice of target recipient for communication in a room), col. 5, lines 3-10; col. 5, line 29-col. 6, line 8; Col. 11, lines 8-22; col. 13, lines 30-40; col. 14, lines 38-49].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the teaching of Park with a more granular approach of Leahy in the interaction with additional unit(s)/object(s) within a group because they are in the same field of endeavor of position tracking of objects within a spatial region in deducing relationship information and/or to realize interaction/communication [Abstract; Leahy, col. 5, lines 3-10 and 29-54].

As to claim 3, this claim is rejected for the same reason as claim 2 above.  In addition, Park as modified teaches the invention substantially as claimed including selecting the first unit of the pool of units as a secondary target unit [Leahy, any other user’s avatar in the same room within range of a user’s avatar not whispered to by the user and are in communication with the user as his/her nearest neighbors, col. 5, lines 3-10; col. 5, line 29-col. 6, line 8; Col. 11, lines 8-22].  

As to claim 5, this claim is rejected for the same reason as claim 2 above.  In addition, Park as modified teaches the invention substantially as claimed including sequentially determining whether corresponding metrics for the pool of units satisfy the one or more target criteria based on a determined order [Leahy, progressively more stringent rules/filters that further limits avatar visibility to a user within a room, col. 5, line 29-col. 6, line 8].  

As to claim 8, this claim is rejected for the same reason as claim 2 above.  In addition, Park as modified teaches the invention substantially as claimed including comprising: assigning a first priority level to a first set of units of the pool of units and a second priority level to a second set of units of the pool of units [Leahy, avatars within a room are further grouped as in-range avatars, further narrowed down or filter or grouped based on various factors in addition to proximity (i.e. prioritized visibility of other avatars based on a server set limit, a user set limit, user filter based on other variables, etc.), col. 5, 29-col. 6, line 8]. 
 
As to claims 11-12, 14 and 16, these claims are rejected for the same reason as claims 2-3, 5 and 8 above.

As to claims 18-19, these claims are rejected for the same reason as claims 2-3, 5 and 8 above.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pub. 2011/0161328 directs to event processing systems for processing spatial data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199